Citation Nr: 0830850	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hearing loss.

2.  Entitlement to service connection for cellulitis.

3.  Entitlement to service connection for dermatitis.

4.  Entitlement to service connection for gallbladder 
removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1980 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied entitlement to 
service connection for a hearing loss, cellulitis, dermatitis 
and gallbladder removal.  

In January 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing has been associated with the claims 
folder.  

The issues of entitlement to service connection for 
cellulitis, dermatitis and gallbladder removal are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Competent medical evidence does not show a level of bilateral 
hearing loss impairment that may be considered a disability 
for VA purposes. 


CONCLUSION OF LAW

Claimed bilateral hearing loss was not incurred in or 
aggravated by service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in September 2005 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although this notice was not provided until May 
2006, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished regarding the issue addressed in this decision, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Certain service treatment records, VA medical 
records, examination reports and lay statements have been 
associated with the record.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded a VA medical examination in April 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that he has a bilateral hearing loss 
that is due to service.  At his videoconference hearing, the 
veteran contended that, despite the fact that he was provided 
with hearing protection in service, the noise exposure he 
endured as an aircraft avionics technician led to his current 
hearing loss.  He asserted that he had no long term post-
service noise exposure.  He indicated that he had difficulty 
following hearing what people were saying to him and needed 
to ask people to repeat themselves.  He also indicated that 
he did not receive treatment for his claimed hearing loss or 
wear hearing aids.  

Service treatment records do not show any evidence of a 
hearing loss.  Private medical records in the veteran's 
claims file do not show any diagnosis of or treatment for a 
hearing loss.  

An April 2006 VA audiological examination report shows that 
the veteran's hearing showed pure tone thresholds of 10, 10, 
10, 15, and 15 decibels in the right ear, and 10, 10, 15, 15, 
and 35 decibels in the left ear at the 500, 1000, 2000, 3000 
and 4000 Hertz levels, respectively.  Speech recognition 
ability was 94 percent in his right ear and 96 percent in his 
left.  The examiner noted that the veteran's hearing 
thresholds did not meet the criteria for a disability under 
VA regulations.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).  

The veteran's pure tone auditory thresholds and speech 
recognition scores for both ears do not meet the criteria to 
be considered a disability for VA rating purposes.  
Accordingly, service connection for a bilateral hearing loss 
is not warranted.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  Brammer, supra.  The 
competent medical evidence of record, shows no current 
bilateral hearing loss disability pursuant to 38 C.F.R. § 
3.385; thus there may be no service connection for the 
claimed disability.  Therefore, the Board finds that the 
preponderance of the evidence is against his claim for 
entitlement to service connection for a hearing loss, and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).





ORDER

Service connection for a hearing loss is denied.


REMAND

The duty to assist includes obtaining medical records and a 
medical examination and opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004). 

It appears that the record does not contain all of the 
veteran's service treatment records.  The veteran's service 
treatment records do not include his enlistment examination 
report or his separation examination report, and only show 
treatment throughout the 1990's.  As noted above, the veteran 
was in service from August 1980 to August 2000.  It does not 
appear that the AOJ has attempted to obtain these missing 
service treatment records.  In the interest of fulfilling the 
duty to assist, the AOJ should attempt to obtain these 
missing records.  If these records are not available, this 
should be noted.

In addition, the veteran has asserted that he sought ongoing 
treatment at the medical center at the Little Rock Air Force 
Base (AFB) since he left service.  The AOJ requested these 
treatment records, and in January 2006, the Little Rock AFB 
replied that these records had been retired in July 2004 and 
that the database was empty.  It appears that the AOJ did not 
make any further attempts to locate these records.  On 
remand, the AOJ should again attempt to obtain these records.

The veteran contends that he received ongoing treatment for 
stomach pain in service, which led to his gallbladder surgery 
in 2003.  Service treatment records show that the veteran was 
treated for various stomach problems, which include 
gastroesophageal reflux disease (GERD) and a gastric polyp, 
throughout his time in service in the 1990s.  The veteran 
separated from service in 2000 and had surgery to remove his 
gallbladder in 2003.  On remand, the veteran should be 
afforded a VA examination to determine whether the veteran's 
in-service stomach conditions led to his 2003 surgery to 
remove his gallbladder and, if so, the examiner should 
indicate whether the veteran has current residuals of this 
surgery or his in-service stomach problems.  

In addition, the veteran contends that he has constant 
dermatitis on his legs and intermittent bouts of cellulitis, 
which at times has required hospitalization, and that these 
conditions began while in service.  If any of the treatment 
records obtained on remand reflect in-service treatment for 
dermatitis or cellulitis, or continuous treatment for these 
conditions beginning immediately after the veteran's 
separation from service in August 2000, then the veteran 
should be afforded examinations to determine the etiology of 
these disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the veteran's 
complete service treatment records from 
the National Personnel Records Center 
(NPRC), the Department of the Air Force, 
and any other source referred to by the 
NPRC which may have the veteran's 
complete service treatment records.  If 
records are unavailable, have the 
provider so indicate.  

2.  The AOJ should make another attempt 
to obtain the veteran's VA medical 
records from the Little Rock AFB.  The 
AOJ should inquire as to the location of 
the records that are retired by the 
Little Rock AFB, and then request the 
veteran's VA medical records for 
September 2000 through the present from 
this location.  If records are 
unavailable, have the provider so 
indicate.  

3.  The AOJ should make arrangements for 
the veteran to be afforded a 
gastrointestinal VA examination, by an 
appropriate specialist, to determine the 
etiology of any current gastrointestinal 
conditions.  The claims file, this remand 
and treatment records must be made 
available to the examiners for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's in-service stomach 
conditions, to include GERD and a gastric 
polyp, led to his 2003 surgery to remove 
his gallbladder, and whether he has any 
residuals from this surgery or his in-
service stomach conditions.

In addition, if the AOJ finds it 
appropriate, the veteran should be 
afforded examinations, by the appropriate 
specialists, to determine whether the 
veteran has dermatitis or cellulitis and, 
if so, the etiology of these disorders.  
The examiner should opine whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran's 
dermatitis or cellulitis were incurred in 
or began during active duty, or are in 
any way etiologically related to his 
active duty.    

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations without good cause 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


